DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0075032 (hereinafter “Kimura”).
 	Regarding claim 1, Kimura discloses an image forming apparatus (image processing apparatus (MFP) 10 (paragraph [0039])), comprising:
	- a memory that stores identification information of authorized users in association with biometric information (storage unit 77 stores address book data including information such as a wireless tag ID assigned to each user, the address book data including an address book number assigned to the user, a user name, an email address, a login ID, a login password, a wireless tag ID, and personal data for image authentication (paragraph [0089]); personal data for image authentication can be data corresponding to an extracted image of a face region (paragraph [0090]));
 	- a reading device configured to read identification information from a medium (wireless communication unit 72 communicates with an IC card that is within a detection range in the vicinity of the MFP using wireless communication device 39 and acquires predetermined information such as a wireless tag ID from the IC card (paragraph [0086]));
 	- an input device through which biometric information is input (image acquisition unit 74 acquires an image captured by camera 38 (paragraph [0093])); 
 	- a processor (CPU 31 (paragraph [0074]; Fig. 2) configured to:
		- upon receipt of one of identification information and biometric information, perform a first authentication by determining whether the received one of identification information and biometric information is stored in the memory (wireless authentication unit 73 is implemented by the CPU executing a program to compare the wireless tag ID acquired through wireless communication by the wireless communication unit with a plurality of wireless tag IDs that are stored in the storage unit in association with a plurality of users, thereby determining whether there is a matching wireless tag ID stored in the storage unit that matches the acquired wireless tag ID (paragraph [0088]));
 		- when the received one of identification information and biometric information is stored in the memory, perform a second authentication upon receipt of the other of identification information and biometric information by determining whether the other of identification information and biometric information is stored in the memory in association with the received one of identification information and biometric information (feature information extraction unit 75 is implemented by the CPU to detect and extract a face region 91 corresponding to a face image from the image acquired by the image acquisition unit (paragraph [0094]); image authentication unit 76 is implemented by the CPU to perform image authentication by comparing the facial feature information extracted by the feature information extraction unit with image authentication personal data of a plurality of users stored in the storage unit, the image authentication based on whether the personal data stored in the storage unit includes one set of feature information corresponding to the extracted facial feature information (paragraph [0100]));  and
		- when the other one of identification information and biometric information is stored in the memory in association with the received one of identification information and biometric information, enable a first operation that can be performed for the corresponding authorized user (upon receiving authentication results indicating successful authentication from both the wireless authentication unit and the image authentication unit, the user authentication unit 78 compares the user information, such as the address book number, included in the two authentication results, and determines whether the same user is authenticated in the two authentication results, and if the same user is authenticated, the user authentication unit determines that the user is allowed to use the MFP and allows the user to login (paragraph [0105])).
 	Regarding claim 5, Kimura discloses: wherein the first operation is a print operation based on a print job issued by the corresponding authorized user (when authentication is successful, it is determined whether a print job previously submitted by the user exists in the MFP and/or the server 11, MFP acquires job information of jobs currently being executed and jobs that are stored and generates a job list screen in order to enable the user to execute the job (paragraph [0061])).
 	Regarding claim 20, Kimura discloses a method carried out by an image forming system (image processing apparatus (MFP) 10 (paragraph [0039])), the method comprising:
	- storing, in a memory, identification information of authorized users in association with biometric information thereof (storage unit 77 stores address book data including information such as a wireless tag ID assigned to each user, the address book data including an address book number assigned to the user, a user name, an email address, a login ID, a login password, a wireless tag ID, and personal data for image authentication (paragraph [0089]); personal data for image authentication can be data corresponding to an extracted image of a face region (paragraph [0090])); 
 	- upon receipt of one of identification information or biometric information, performing a first authentication by determining whether of the received one of the identification information or biometric information is stored in the memory (wireless authentication unit 73 is implemented by the CPU executing a program to compare the wireless tag ID acquired through wireless communication by the wireless communication unit with a plurality of wireless tag IDs that are stored in the storage unit in association with a plurality of users, thereby determining whether there is a matching wireless tag ID stored in the storage unit that matches the acquired wireless tag ID (paragraph [0088]));
	- when the received one of identification information or biometric information is stored in the memory, performing a second authentication upon receipt of the other one of identification information or biometric information by checking whether the other one of identification information or biometric information is stored in the memory in association with the received one of identification information or biometric information (feature information extraction unit 75 is implemented by the CPU to detect and extract a face region 91 corresponding to a face image from the image acquired by the image acquisition unit (paragraph [0094]); image authentication unit 76 is implemented by the CPU to perform image authentication by comparing the facial feature information extracted by the feature information extraction unit with image authentication personal data of a plurality of users stored in the storage unit, the image authentication based on whether the personal data stored in the storage unit includes one set of feature information corresponding to the extracted facial feature information (paragraph [0100]));  and
	- when the other one of identification information or biometric information is stored in the memory in association with the received one of identification information or biometric information, enabling a first operation of the image forming system that can be performed only for the authorized users (upon receiving authentication results indicating successful authentication from both the wireless authentication unit and the image authentication unit, the user authentication unit 78 compares the user information, such as the address book number, included in the two authentication results, and determines whether the same user is authenticated in the two authentication results, and if the same user is authenticated, the user authentication unit determines that the user is allowed to use the MFP and allows the user to login (paragraph [0105])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2022/0277069 (hereinafter “Yokomizo”).
 	Regarding claim 4, Kimura does not expressly disclose: wherein the processor is further configured to enable a second operation that can be performed for non-authorized users when the one of identification information and biometric information is stored in the memory.
 	Yokomizo discloses an information processing apparatus which executes first processing on condition of success of authentication with first authentication information input in a first input and success of authentication with another authentication information input in a second input.  Yokomizo further discloses executing second processing on condition of success of at least one of the authentication with the first authentication information input in the first input or authentication with another authentication information input in the second input (Abstract).  For example, Fig. 5-2 shows functions requiring first (ID/password) and second (biometric) authentications (fax, scan and send) and functions requiring only the first authentication (copy, use saved file, introduction of convenient functions, web browser).  Allowing the information processing apparatus to execute certain functions by requiring only one of the two authentication processes, enables a user who may be authorized to use only certain functions to use the apparatus.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Kimura by enabling execution of a second operation when only one authentication is successful, as taught by Yokomizo.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2021/0029113 (hereinafter “Tomita”).
 	Regarding claim 6, Kimura discloses a display (operation panel 37 displays various types of information (paragraph [0076])).  Kimura does not expressly disclose:
	- the processor is further configured to, when one of the identification information and the biometric information is not stored in the memory, generate a registration screen for the display through which the one of the identification information and the biometric information can be registered.
 	Tomita discloses an authentication system using two different types of authentication, wherein in response to detection of no registration of second authentication information that is different from the first authentication information of the user, the first authentication data is acquired from the authentication server, and second authentication data is produced that associates the second authentication information with the first authentication data (Abstract).  Fig. 16 shows a registration necessity checking screen for checking with a user in regard to registration of second authentication information.  The user can select to register biometric information if the information has not been registered (paragraph [0128]).  Displaying the checking screen enables a user to register the second authentication information and continue to attempt execution of a print job without having to leave the MFP.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Kimura by displaying the registration necessity checking screen, such a taught by Tomita, on the operation panel of the MFP.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2021/0406349 (hereinafter “Akiyama”).
 	Regarding claim 7, Kimura does not expressly disclose: wherein
	- the input device is a microphone, and
	- the biometric information is voice data.
 	Akiyama discloses an image processing apparatus that performs first and second authentication, wherein the second authentication is performed using a voice uttered by the user (paragraph [0015]).  A microphone 105 is provided form obtaining the voice uttered by the user (paragraph [0018]).  Providing a microphone for capturing a voice is a well-known alternative for providing a camera for capturing a face as biometric authentication information.  Providing Akiyama’s second authentication process in place of the second authentication process taught by Kimura would not have required anything more from one of ordinary skill in the art than to substitute one authentication process for another authentication process.  Thus, providing such substitution would have been obvious to one of ordinary skill in the art given the teachings of Kimura and Akiyama.
 	Regarding claim 8, both Kimura and Akiyama disclose a display (Kimura: (operation panel 37 displays various types of information (paragraph [0076]); Akiyama: display unit 107 displays various screens used to communicate information with the user (paragraph [0018])).  Akiyama further discloses: the processor is further configured to generate an authentication screen for the display, prompting a user to utter a particular keyword (an operation word is set in advance for each certain operation, and is stored in a voice recognition dictionary 205 corresponding to each user (paragraph [0021]); after successful first authentication, a message is displayed on the display unit for encouraging the user to perform an operation using a voice, including an operation word for a certain operation for selecting a function and an operation word for an operation for setting a setting value of the function (paragraph [0027]); processor 101 performs the second authentication on the basis of the obtained voice of the user (paragraph [0028])).  Whether displaying the message prompting the user to utter the keyword is performed before either the first or second authentication is performed is merely a matter of rearranging the order of authentication so that the biometric authentication is performed first, which has no effect on the performance of the system.  Furthermore, “before performing either the first authentication or the second authentication” may be broadly interpreted to mean -- before performing the first authentication, or before performing the second authentication --, which is clearly taught by Akiyama, as the message is displayed to prompt the user to perform the authentication.
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0006652 (hereinafter “Kasatani”).
 	Regarding claim 9, Kimura does not expressly disclose: wherein
	- the input device is a scanner, and
	- the biometric information is an image of a palm.
 	Kasatani discloses an MFP 1001 that provides functions for biometric authentication such as fingerprint authentication and vein authentication, by scanning fingerprints or the pattern of veins in the finger or palm of the hand (paragraph [0158]).  Providing a scanner for scanning the palm of the hand is a well-known alternative for providing a camera for capturing a face as biometric authentication information.  Providing Kasatani’s second authentication process in place of the second authentication process taught by Kimura would not have required anything more from one of ordinary skill in the art than to substitute one authentication process for another authentication process.  Thus, providing such substitution would have been obvious to one of ordinary skill in the art given the teachings of Kimura and Kasatani.
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Kasatani as applied to claim 9 above, and further in view of Akiyama.
 	Regarding claim 10, both Kimura and Kasatani disclose a display (Kimura: (operation panel 37 displays various types of information (paragraph [0076]); Kasatani: operation panel P is provided on the outer surface of the image reading device 1008 (paragraph [0107])).  Kasatani further discloses biometric authentication by scanning the palm of the hand, as set forth above regarding claim 9, but does not expressly disclose, before performing either the first authentication or the second authentication, generating an authentication screen for the display, the authentication screen prompting a user to place a palm on a reading surface of the scanner.  
 	However, as set forth above regarding claim 8, Akiyama further discloses: the processor is further configured to generate an authentication screen for the display, prompting a user to utter a particular keyword (an operation word is set in advance for each certain operation, and is stored in a voice recognition dictionary 205 corresponding to each user (paragraph [0021]); after successful first authentication, a message is displayed on the display unit for encouraging the user to perform an operation using a voice, including an operation word for a certain operation for selecting a function and an operation word for an operation for setting a setting value of the function (paragraph [0027]); processor 101 performs the second authentication on the basis of the obtained voice of the user (paragraph [0028])).  Also, as set forth above, the clause “before performing either the first authentication or the second authentication” is merely a matter of rearranging the order of authentication which has no effect on the performance of the system, or as broadly interpreted, could mean – before performing the first authentication or before performing the second authentication, which is clearly taught by Akiyama.  Kasatani differs from Akiyama merely in that a different type of biometric authentication is being performed.  Displaying a message similar to what is taught by Akiyama, but for a different type of biometric authentication, would have been an obvious modification to one of ordinary skill in the art, so that the user is reminded to perform the biometric authentication.  Thus, one of ordinary skill in the art would have easily been able to apply the teaching of Akiyama to Kasatani so that an authentication screen prompting the user to place the palm on the reading surface of the scanner is displayed.
13.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of U.S. Patent Application Publication 2016/0165077 (hereinafter “Shibata”).
	Regarding claim 11, Kimura discloses one or more image forming apparatus (image processing apparatus (MFP) 10 (paragraph [0039])) each including:
	- a reading device configured to read identification information from a medium (wireless communication unit 72 communicates with an IC card that is within a detection range in the vicinity of the MFP using wireless communication device 39 and acquires predetermined information such as a wireless tag ID from the IC card (paragraph [0086])); and
 	- an input device through which biometric information is input (image acquisition unit 74 acquires an image captured by camera 38 (paragraph [0093])). 
 	The image forming apparatus further includes: 
	- a memory that stores identification information of authorized users in association with biometric information (storage unit 77 stores address book data including information such as a wireless tag ID assigned to each user, the address book data including an address book number assigned to the user, a user name, an email address, a login ID, a login password, a wireless tag ID, and personal data for image authentication (paragraph [0089]); personal data for image authentication can be data corresponding to an extracted image of a face region (paragraph [0090])); and
 	- a processor (CPU 31 (paragraph [0074]; Fig. 2) configured to:
		- upon receipt of one of identification information and biometric information, perform a first authentication by determining whether the received one of identification information and biometric information is stored in the memory (wireless authentication unit 73 is implemented by the CPU executing a program to compare the wireless tag ID acquired through wireless communication by the wireless communication unit with a plurality of wireless tag IDs that are stored in the storage unit in association with a plurality of users, thereby determining whether there is a matching wireless tag ID stored in the storage unit that matches the acquired wireless tag ID (paragraph [0088]));
 		- when the received one of identification information and biometric information is stored in the memory, perform a second authentication upon receipt of the other one of identification information and biometric information by checking whether the other one of identification information and biometric information is stored in the memory in association with the received one of identification information and biometric information (feature information extraction unit 75 is implemented by the CPU to detect and extract a face region 91 corresponding to a face image from the image acquired by the image acquisition unit (paragraph [0094]); image authentication unit 76 is implemented by the CPU to perform image authentication by comparing the facial feature information extracted by the feature information extraction unit with image authentication personal data of a plurality of users stored in the storage unit, the image authentication based on whether the personal data stored in the storage unit includes one set of feature information corresponding to the extracted facial feature information (paragraph [0100]));  and
		- when the other one of identification information and biometric information is stored in the memory in association with the received one of identification information and biometric information, enable a first operation that can be performed for the corresponding authorized user (upon receiving authentication results indicating successful authentication from both the wireless authentication unit and the image authentication unit, the user authentication unit 78 compares the user information, such as the address book number, included in the two authentication results, and determines whether the same user is authenticated in the two authentication results, and if the same user is authenticated, the user authentication unit determines that the user is allowed to use the MFP and allows the user to login (paragraph [0105])).
 	Kimura does not expressly disclose the memory and processor being provided by a server, as opposed to the image forming apparatus.
 	Shibata discloses an information processing system including a plurality of MFPs 110 and 111, and a user authentication server 130 (Fig. 1).  The user authentication server performs user authentication demanded from the MFP 110 or the MFP 111 that has received a login request from a user.  Upon receiving the user authentication request, the user authentication server performs the authentication based on user information held by the user authentication server, and returns a response to the source of the request (paragraph [0033]).  The user authentication server clearly includes a memory (for holding the user information) and a processor (for performing the authentication).  Providing a server for performing the authentication allows for a single authentication apparatus for performing authentication for a plurality of MFPs in an office, as opposed to requiring separate authentication processing circuitry for each MFP.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Kimura by providing the memory and processor of Kimura in a user authentication server, such as taught by Shibata.
 	Regarding claim 13, Kimura discloses: wherein the first operation is a print operation based on a print job issued by the corresponding authorized user (when authentication is successful, it is determined whether a print job previously submitted by the user exists in the MFP and/or the server 11, MFP acquires job information of jobs currently being executed and jobs that are stored and generates a job list screen in order to enable the user to execute the job (paragraph [0061])).
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata as applied to claim 11 above, and further in view of Yokomizo.
 	Regarding claim 12, neither Kimura nor Shibata expressly disclose: wherein the processor is further configured to enable a second operation when the one of identification information and biometric information is stored in the memory, the second operation being an operation that can be performed for non-authorized users.
	As set forth above regarding claim 4, Yokomizo discloses an information processing apparatus which executes first processing on condition of success of authentication with first authentication information input in a first input and success of authentication with another authentication information input in a second input.  Yokomizo further discloses executing second processing on condition of success of at least one of the authentication with the first authentication information input in the first input or authentication with another authentication information input in the second input (Abstract).  For example, Fig. 5-2 shows functions requiring first (ID/password) and second (biometric) authentications (fax, scan and send) and functions requiring only the first authentication (copy, use saved file, introduction of convenient functions, web browser).  Allowing the information processing apparatus to execute certain functions by requiring only one of the two authentication processes, enables a user who may be authorized to use only certain functions to use the apparatus.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Kimura and Shibata by enabling execution of a second operation when only one authentication is successful, as taught by Yokomizo.  
15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata as applied to claim 11 above, and further in view of Tomita.
	Regarding claim 14, Kimura discloses a display (operation panel 37 displays various types of information (paragraph [0076])).  Neither Kimura nor Shibata expressly disclose:
	- the processor is further configured to, when one of the identification information and the biometric information is not stored in the memory, generate a registration screen for the display by which the one of the identification information and the biometric information can be registered.
 	As set forth above regarding claim 6, Tomita discloses an authentication system using two different types of authentication, wherein in response to detection of no registration of second authentication information that is different from the first authentication information of the user, the first authentication data is acquired from the authentication server, and second authentication data is produced that associates the second authentication information with the first authentication data (Abstract).  Fig. 16 shows a registration necessity checking screen for checking with a user in regard to registration of second authentication information.  The user can select to register biometric information if the information has not been registered (paragraph [0128]).  Displaying the checking screen enables a user to register the second authentication information and continue to attempt execution of a print job without having to leave the MFP.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Kimura and Shibata by displaying the registration necessity checking screen, such a taught by Tomita, on the operation panel of the MFP.
16.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata as applied to claim 11 above, and further in view of Akiyama.
	Regarding claim 15, neither Kimura nor Shibata expressly disclose: wherein
	- the input device is a microphone, and
	- the biometric information is voice data.
 	As set forth above regarding claim 7, Akiyama discloses an image processing apparatus that performs first and second authentication, wherein the second authentication is performed using a voice uttered by the user (paragraph [0015]).  A microphone 105 is provided form obtaining the voice uttered by the user (paragraph [0018]).  Providing a microphone for capturing a voice is a well-known alternative for providing a camera for capturing a face as biometric authentication information.  Providing Akiyama’s second authentication process in place of the second authentication process taught by Kimura would not have required anything more from one of ordinary skill in the art than to substitute one authentication process for another authentication process.  Thus, providing such substitution would have been obvious to one of ordinary skill in the art given the teachings of Kimura and Akiyama.
 	Regarding claim 16, both Kimura and Akiyama disclose a display (Kimura: (operation panel 37 displays various types of information (paragraph [0076]); Akiyama: display unit 107 displays various screens used to communicate information with the user (paragraph [0018])).  As set forth above regarding claim 8, Akiyama further discloses: the processor is further configured to generate an authentication screen for the display, prompting a user to utter a particular keyword (an operation word is set in advance for each certain operation, and is stored in a voice recognition dictionary 205 corresponding to each user (paragraph [0021]); after successful first authentication, a message is displayed on the display unit for encouraging the user to perform an operation using a voice, including an operation word for a certain operation for selecting a function and an operation word for an operation for setting a setting value of the function (paragraph [0027]); processor 101 performs the second authentication on the basis of the obtained voice of the user (paragraph [0028])).  Whether displaying the message prompting the user to utter the keyword is performed before either the first or second authentication is performed is merely a matter of rearranging the order of authentication so that the biometric authentication is performed first, which has no effect on the performance of the system.  Furthermore, “before performing either the first authentication or the second authentication” may be broadly interpreted to mean -- before performing the first authentication, or before performing the second authentication --, which is clearly taught by Akiyama, as the message is displayed to prompt the user to perform the authentication.
17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata as applied to claim 11 above, and further in view of Kasatani.
	Regarding claim 17, neither Kimura nor Shibata expressly disclose: wherein
	- the input device is a scanner, and
	- the biometric information is an image of a palm.
 	As set forth above regarding claim 9, Kasatani discloses an MFP 1001 that provides functions for biometric authentication such as fingerprint authentication and vein authentication, by scanning fingerprints or the pattern of veins in the finger or palm of the hand (paragraph [0158]).  Providing a scanner for scanning the palm of the hand is a well-known alternative for providing a camera for capturing a face as biometric authentication information.  Providing Kasatani’s second authentication process in place of the second authentication process taught by Kimura would not have required anything more from one of ordinary skill in the art than to substitute one authentication process for another authentication process.  Thus, providing such substitution would have been obvious to one of ordinary skill in the art given the teachings of Kimura and Kasatani.
18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata and Kasatani as applied to claim 17 above, and further in view of Akiyama.
	Regarding claim 18, both Kimura and Kasatani disclose a display (Kimura: (operation panel 37 displays various types of information (paragraph [0076]); Kasatani: operation panel P is provided on the outer surface of the image reading device 1008 (paragraph [0107])).  Kasatani further discloses biometric authentication by scanning the palm of the hand, as set forth above regarding claim 9, but does not expressly disclose, before performing either the first authentication or the second authentication, generating an authentication screen for the display, the authentication screen prompting a user to place a palm on a reading surface of the scanner.  
 	However, as set forth above regarding claim 8, Akiyama further discloses: the processor is further configured to generate an authentication screen for the display, prompting a user to utter a particular keyword (an operation word is set in advance for each certain operation, and is stored in a voice recognition dictionary 205 corresponding to each user (paragraph [0021]); after successful first authentication, a message is displayed on the display unit for encouraging the user to perform an operation using a voice, including an operation word for a certain operation for selecting a function and an operation word for an operation for setting a setting value of the function (paragraph [0027]); processor 101 performs the second authentication on the basis of the obtained voice of the user (paragraph [0028])).  Also, as set forth above, the clause “before performing either the first authentication or the second authentication” is merely a matter of rearranging the order of authentication which has no effect on the performance of the system, or as broadly interpreted, could mean – before performing the first authentication or before performing the second authentication, which is clearly taught by Akiyama.  Kasatani differs from Akiyama merely in that a different type of biometric authentication is being performed.  Displaying a message similar to what is taught by Akiyama, but for a different type of biometric authentication, would have been an obvious modification to one of ordinary skill in the art, so that the user is reminded to perform the biometric authentication.  Thus, one of ordinary skill in the art would have easily been able to apply the teaching of Akiyama to Kasatani so that an authentication screen prompting the user to place the palm on the reading surface of the scanner is displayed.
19.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Shibata as applied to claim 11 above, and further in view of Japanese Application Publication 2007-102426 (hereinafter “Nagase”).
 	Regarding claim 19, neither Kimura nor Shibata expressly disclose: wherein 
	- each of the image forming apparatuses further includes a display and a sensor configured to detect an approaching user, and
	- the processor is further configured to, upon detection of an approaching user by the sensor, generate an authentication screen for the display, the authentication screen prompting a user to input identification information via the reading device or biometric information via the input device.
 	Nagase discloses an image forming apparatus which may be provided with a human detection sensor, and a request for user authentication may be displayed on the display unit when the user approaches the image forming apparatus (paragraph [0019]).  In combination with Kimura, the user may be requested to input identification or biometric information as set forth regarding claim 11 for authentication.  Providing a human detection sensor allows for the display to remain unpowered until a user approaches, thereby saving energy.  Thus, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Kimura and Shibata by providing the human detection sensor for displaying the request to input authentication information when a user approaches, as taught by Nagase.
Allowable Subject Matter
20.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus according to claim 1, further comprising:
	- a network interface configured to communicate with another image forming apparatus, wherein
	- the processor is further configured to perform the second authentication by checking whether the other one of identification information and biometric information is stored in a memory of the other image forming apparatus in association with the received one of identification information and biometric information, and
	- the processor enables the first operation when the other of identification information and biometric information is stored in the memory of the other image forming apparatus in association with the received one of identification information and biometric information.
 	Claim 3 depends from claim 2.


 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677